UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                               )
ERICA HENRY, et al.,                           )
                                               )
                     Plaintiffs,               )
                                               )
              v.                               )       Civil Case No. 11-1293 (RJL)
                                               )
 FRIENDSHIP EDISON P.C.S.,                     )
                                               )
                     Defendant.                )
                                               )


                                       ORDER
                                                                                  yt
       For the reasons set forth in the Memorandum Opinion entered this     t1 day of July,
2012, it is hereby

    ORDERED that defendant's Cross Motion for Summary Judgment [Dkt. # 11] is
GRANTED; and it is further

     ORDERED that the plaintiffs' Motion for Summary Judgment [Dkt. # 10] is
DENIED; and it is further

      ORDERED that final judgment be entered for the defendant.

      SO ORDERED.




                                                   United States District Judge




                                           1